[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Miller v. Bower, Slip Opinion No. 2019-Ohio-1623.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2019-OHIO-1623
   THE STATE EX REL. MILLER, APPELLANT, v. BOWER, CHIEF, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
          may be cited as State ex rel. Miller v. Bower, Slip Opinion No.
                                     2019-Ohio-1623.]
Mandamus—Writ of mandamus sought to compel chief of Ohio Bureau of Sentence
        Computation to recompute prisoner’s sentences—Court of appeals’
        judgment dismissing petition affirmed.
      (No. 2018-0827—Submitted January 29, 2019—Decided May 2, 2019.)
      APPEAL from the Court of Appeals for Franklin County, No. 17AP-456.
                                    ________________
        Per Curiam.
        {¶ 1} Appellant, Jerry Miller, appeals from a judgment dismissing his
petition for a writ of mandamus to compel Liann Bower, chief of the Ohio Bureau
of Sentence Computation (“BSC”), to recompute his sentences. We affirm the
Tenth District Court of Appeals’ judgment.
                                    SUPREME COURT OF OHIO




                            Facts Asserted in Miller’s Complaint
           {¶ 2} In October 1966, Miller was convicted in state court of armed robbery
and shooting to kill. The trial court sentenced him to 10 to 25 years in prison for
the armed robbery and 1 to 20 years for shooting to kill and ordered that the
sentences be served consecutively. Miller was paroled in 1976.
           {¶ 3} In 1977 and again in 1985, Miller was convicted of additional crimes
in federal court. He was sentenced to 21 years of imprisonment in 1977, was
paroled from federal custody in 1984, and was sentenced to 25 years of
imprisonment in 1985.1
           {¶ 4} In April 1986, Miller pleaded guilty in state court to aggravated
robbery and a gun specification. Pursuant to a plea agreement, the trial court
sentenced him to 10 to 25 years for the robbery and three years for the gun
specification. The two sentences were to be served consecutively to each other and
the 10-to-25-year sentence was to be served concurrently with his federal sentences
and with any future sentence that the Montgomery County Common Pleas Court
might impose.
           {¶ 5} In July 1986, Miller was convicted in state court of aggravated
robbery and felonious assault, with a gun specification. He was sentenced to 15 to
25 years for the robbery, to be served concurrently with a 12-to-15-year sentence
for the felonious assault, and consecutively to a three-year sentence for the gun
specification. The trial court’s entry indicated that these sentences were to be
served consecutively to his federal sentence.
           {¶ 6} In 2015, Miller filed a declaratory-judgment action against BSC,
arguing that it had not properly computed the state-court sentences imposed in
October 1966, April 1986, and July 1986. He sought a judgment declaring his


1
    Miller remained in federal custody until January 2005, when he transferred to state custody.




                                                   2
                                 January Term, 2019




proper sentence, parole-eligibility date, and sentence-expiration date. See Miller v.
Bur. of Sentence Computation, Richland Cty. C.P. No. 2015CV0809. The court of
common pleas granted summary judgment in favor of BSC, and the court of appeals
affirmed. Miller v. State, 5th Dist. Richland No. 15CA96, 2016-Ohio-4623.
         {¶ 7} On June 29, 2017, Miller filed a petition for a writ of mandamus in
the Tenth District Court of Appeals, again arguing that the trial court improperly
imposed consecutive sentences instead of concurrent sentences in October 1966,
April 1986, and July 1986 and that his total sentence should be only 25 years.
Miller sought an order compelling BSC to compute his sentences in accordance
with R.C. 2929.41 and his April 1986 sentencing entry.
         {¶ 8} BSC filed a motion to dismiss for failure to state a claim under Civ.R.
12(B)(6), which the court of appeals granted. Miller appealed that ruling to this
court.
                                 Law and Analysis
         {¶ 9} A court can dismiss a mandamus action under Civ.R. 12(B)(6) for
failure to state a claim upon which relief can be granted, “if, after all factual
allegations of the complaint are presumed true and all reasonable inferences are
made in the relator’s favor, it appears beyond doubt that he can prove no set of facts
entitling him to the requested writ of mandamus.” State ex rel. Russell v. Thornton,
111 Ohio St. 3d 409, 2006-Ohio-5858, 856 N.E.2d 966, ¶ 9. We review dismissals
under Civ.R. 12(B)(6) de novo. State ex rel. McKinney v. Schmenk, 152 Ohio St. 3d
70, 2017-Ohio-9183, 92 N.E.3d 871, ¶ 8.
         {¶ 10} To be entitled to a writ of mandamus, Miller must establish (1) a
clear legal right to the requested relief, (2) a clear legal duty on BSC’s part to
provide it, and (3) the lack of an adequate remedy in the ordinary course of the law.
See State ex rel. Waters v. Spaeth, 131 Ohio St. 3d 55, 2012-Ohio-69, 960 N.E.2d
452, ¶ 6.




                                           3
                            SUPREME COURT OF OHIO




       {¶ 11} Generally, an extraordinary writ is not available if a relator has an
adequate remedy at law by seeking a declaratory judgment that provides a complete
remedy. See, e.g., State ex rel. Schroeder v. Cleveland, 150 Ohio St. 3d 135, 2016-
Ohio-8105, 80 N.E.3d 417, ¶ 18. The court of appeals held that because Miller
could file a declaratory-judgment action in a court of common pleas, he had an
adequate remedy at law. But we have previously held that an action cannot be
brought under the Declaratory Judgment Act, see R.C. 2721.01 et seq., to seek a
declaration of the meaning of a sentencing order. State ex rel. Oliver v. Turner,
153 Ohio St. 3d 605, 2018-Ohio-2102, 109 N.E.3d 1204, ¶ 16. Thus, a declaratory-
judgment action is not an adequate remedy at law in this case.
       {¶ 12} Miller does have an adequate remedy at law, however. Miller’s
argument that he should have received concurrent sentences relies on language in
his April 1986 sentencing entry, which states:


       [T]he sentence of Ten (10) to Twenty-Five (25) years confinement
       required by Specification 2 will run concurrently with any sentence
       imposed by a U.S. District Court or a Federal Court and with any
       future sentence which may be imposed by a Common Pleas Court
       in Montgomery County.


Miller argues that this language precluded all other courts from imposing
consecutive or additional sentences beyond the 25 years in prison set forth in the
1986 sentencing entry.     He also argues that the sentencing entry precludes
application of R.C. 2929.41(B), which allows a court to impose consecutive
sentences, and that the sentencing entry requires other courts to impose concurrent
sentences under R.C. 2929.41(A).      Thus, according to Miller, his 25 years’
imprisonment ended in 2011. But the April 1986 sentencing order cannot vitiate
the authority of other courts to impose consecutive sentences in accordance with



                                        4
                                January Term, 2019




R.C. 2929.14 and 2929.41. See State v. White, 18 Ohio St. 3d 340, 342, 481 N.E.2d
596 (1985).
       {¶ 13} And Miller could have argued on direct appeal that his sentences
should be concurrent rather than consecutive. State ex rel. Culgan v. Kimbler, 132
Ohio St. 3d 480, 2012-Ohio-3310, 974 N.E.2d 88 (direct appeal is the proper vehicle
to raise claim that consecutive sentence was erroneous). Because Miller had an
adequate remedy at law to raise his current claims, he cannot now raise them in a
mandamus action. See, e.g., State ex rel. Sanford v. Bur. of Sentence Computation,
10th Dist. Franklin No. 16AP-276, 2016-Ohio-7872, ¶ 6-7 (affirming dismissal of
mandamus action because relator had an adequate remedy at law by way of
appealing the consecutive sentences).
       {¶ 14} Although the court of appeals’ reasoning was incorrect, its result was
correct. We therefore affirm its judgment dismissing Miller’s mandamus action.
See In re G.T.B., 128 Ohio St. 3d 502, 2011-Ohio-1789, 947 N.E.2d 166, ¶ 7 (this
court will not reverse a correct judgment simply because it is based on an erroneous
rationale). The court of appeals relied on res judicata as an alternative basis for its
decision. Because we decide the case on other grounds, we will not address that
portion of the opinion.
       {¶ 15} Miller alternatively argues that he is entitled to a writ of habeas
corpus. But because he failed to raise this claim in his petition in the court of
appeals, we decline to address it. State ex rel. Russell v. Dept. of Rehab. &
Correction, 153 Ohio St. 3d 274, 2018-Ohio-2693, 104 N.E.3d 767, ¶ 12.
                                                                  Judgment affirmed.
       O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                                _________________
       Jerry Miller, pro se.




                                          5
                            SUPREME COURT OF OHIO




       Dave Yost, Ohio Attorney General, and Byron D. Turner, Assistant
Attorney General, for appellee.
                              _________________




                                      6